Citation Nr: 1003692	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-38 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
beyond June 30, 2007 for convalescence following right ankle 
surgery on May 9, 2007, pursuant to 38 C.F.R. § 4.30. 

2.  Entitlement to an increased evaluation for service-
connected residuals of right ankle fracture, currently rated 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, Ms. N.L. (spouse), and Ms. B.S.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated December 2005 and 
August 2007 by the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
respectively denied the Veteran's claim for an increased 
evaluation above 20 percent for residuals of a right ankle 
fracture, and awarded a temporary total rating from May 9, 
2007 - June 30, 2007, under 38 C.F.R. § 4.30 for right ankle 
surgery necessitating convalescence.  On appeal, the Veteran 
seeks a rating in excess of 20 percent for his right ankle 
fracture residuals and an extension of his temporary total 
rating for postoperative convalescence beyond June 30, 2007. 

In September 2009, the Veteran, his witnesses, and his 
representative appeared at the RO for a hearing before the 
undersigned traveling Veterans Law Judge to present evidence 
and oral testimony in support of the Veteran's claims.  A 
transcript of this hearing has been obtained and associated 
with the Veteran's claims file.

The Veteran's oral statements at his September 2009 hearing 
indicate that he is also claiming entitlement to service 
connection for a chronic back disability secondary to his 
service-connected right ankle fracture residuals.  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate action.

As will be discussed in the REMAND portion of this decision 
below, the issue of entitlement to an increased evaluation 
above 20 percent for service-connected residuals of right 
ankle fracture is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
evidentiary development.  VA will notify the appellant and 
his representative if any further action is required on their 
part.


FINDINGS OF FACT

The Veteran underwent right ankle surgery on May 9, 2007, and 
was thereafter prescribed a walker for ambulation and 
permitted weightbearing on his right ankle only as tolerated 
until August 15, 2007, when he was provided with orthopedic 
shoes and an ankle fixation orthotic.


CONCLUSION OF LAW

The criteria for a temporary total disability evaluation 
based on the need for convalescence following right ankle 
surgery to August 31, 2007, are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.30 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's 
duties to notify and assist.

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

With respect to the matter regarding entitlement to an 
extension of a temporary total rating for convalescence 
following surgery on May 9, 2007, pursuant to 38 C.F.R. 
§ 4.30, the Board observes that the Veteran filed his claim 
for § 4.30 benefits in June 2007.  Although he was not 
provided with legally sufficient notice as prescribed in 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), setting out the elements 
of entitlement with respect to this issue, describing the 
evidence and information needed to substantiate the claim, 
and detailing the respective responsibilities of VA and the 
Veteran in obtaining such, prior to its initial adjudication 
in August 2007, this defect in timing of notice was rectified 
in subsequent correspondence dated in September 2007 that 
complied with the aforementioned notice requirements, after 
which the claim was readjudicated in a November 2008 rating 
decision/statement of the case.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where adequate notice was not 
provided prior to the initial adjudication, this timing 
problem can be cured by issuance of  VCAA notice followed by 
readjudication of the claim by the agency of original 
jurisdiction); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of pertinent treatment records and 
providing him with an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, VA 
has obtained all VA treatment records pertinent to his right 
ankle surgery on May 9, 2007, and his postoperative treatment 
and convalescence, with subsequent treatment records relating 
to his right ankle up to July 2009.  The evidence is thus 
sufficient to adjudicate the claim for extension of a 
temporary total rating beyond June 30, 2007 for convalescence 
following right ankle surgery on May 9, 2007, on the merits.  
In this regard, the Board notes that neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence 
pertinent to the time period at issue that is necessary for a 
fair adjudication of this claim, which has not been 
associated with the claims file.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of this specific matter on 
appeal and the Board may now proceed with adjudication of the 
appeal on the merits without prejudice to the Veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual background and analysis.

The Veteran claims entitlement to an extension of a temporary 
total rating beyond June 30, 2007 for convalescence following 
right ankle surgery on May 9, 2007, pursuant to 38 C.F.R. 
§ 4.30.

The applicable regulations provide that a total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted, effective from the date of hospital admission or 
outpatient treatment and continuing for a period of one, two 
or three months from the first day of the month following 
such hospital discharge or outpatient release.  In order to 
attain the temporary total disability rating, the Veteran 
must demonstrate that his service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals, such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(2009).

The Veteran underwent right ankle surgery on May 9, 2007, for 
removal of previously applied orthopedic hardware, partial 
excision of the medial malleolus (distal tibia), and repair 
of the deltoid ligament with a biotenodesis screw.  The ankle 
was placed in a short cast to immobilize the joint.  By 
rating decision of August 2007, a temporary total disability 
evaluation was assigned from the date of surgery to June 30, 
2007, a period of nearly two months.

The Veteran's occupational history shows that he had 
previously been employed for approximately 26 years as coal 
miner until his retirement from this vocation in 1992.  At 
the time of the May 2007 surgery, he was 63 years old.

A review of VA medical records shows that on postoperative 
follow-up evaluation on June 13, 2007, the Veteran's surgical 
site on his right ankle was well coapted, with intact sutures 
and no evidence of infection or dehiscence.  His pedal pulses 
were palpable and the right ankle and foot were 
neurovascularly intact.  There was no tenderness on palpation 
or with range of motion.  The cast that had been placed on 
the right ankle was removed and the Veteran was provided with 
a walker and advised to utilize it at all times for two 
months and to weightbear on his right ankle as tolerated.

A VA outpatient report dated July 25, 2007, shows that the 
Veteran complained of sharp, intense right ankle pain.  The 
surgical site continued to display normal postoperative 
healing.  At the time, he was using a walker to ambulate and 
the treatment plan was to provide him with an ankle fixation 
orthotic for his right ankle, after which he could 
discontinue using a walker.  

VA orthotic prescription notes show that on August 15, 2007, 
he was prescribed and provided with a pair of special 
orthopedic shoes and an ankle fixation orthotic.  Additional 
modifications to improve his shoes and orthotic were 
furnished in October 2007.

A VA medical report dated in November 2007 shows that the 
Veteran continued to experience constant right ankle pain, 
but that the use of an ankle fixation orthotic helped improve 
his pain symptoms by about 20 percent.  He stated that his 
right ankle pain limited his ability to walk.  Objective 
examination of the right ankle revealed strong pulses and 
intact neurovascular status with no sign of infection.  Range 
of motion was less than 30 degrees in the sagittal plane with 
virtually no range of motion on the subtalar plane.  His 
stance position revealed minimal signs of deformity.  His 
right ankle displayed tenderness over its  anterior aspect.  
The treating physician noted that he discussed future 
treatment options with the Veteran, including a 
recommendation for surgical fusion of the right ankle.

The Veteran's written contentions and the oral testimonies of 
the Veteran and his witnesses at the September 2009 hearing 
before the undersigned Veteran's Law Judge state, in essence, 
that he should be granted an extension of a temporary total 
rating beyond June 30, 2007 for convalescence following right 
ankle surgery on May 9, 2007, because he was under such 
regular and frequent medical care for his right ankle 
problems following this procedure that it essentially 
constituted a continuation of treatment for complications 
stemming from his May 2007 right ankle surgery that, from his 
perspective, never fully healed postoperatively and continued 
to remain problematic to this day, necessitating further 
corrective surgical procedures.  

The Veteran and his witnesses also testified in September 
2009 that he stopped using a walker by July or August 2007, 
and thereafter used a cane to assist him when he walked.  He 
stated that his ability to move about was very limited 
because of his right ankle disability.  Although his ability 
to engage in former hobbies and pastimes such as hunting and 
performing yard work was curtailed by his restricted ability 
to walk distances of more than 25 yards before needing to 
rest, he was not unable to leave his home as his witness 
testified that she sometimes would meet him by happenstance 
in a shopping mall, where he would remain in place because of 
his symptomatic right ankle while his spouse did her 
shopping.

The Board acknowledges the contentions of the Veteran and his 
witnesses that his persistent right ankle symptoms following 
his May 2007 surgery represented a continuity of problems 
that they perceive to be evidence that the Veteran did not 
fully convalesce from his surgery, thereby warranting an 
extension of his temporary total rating under 38 C.F.R. 
§ 4.30.  However, their own subjective perception of the 
severity of the right ankle disability and their belief that 
the Veteran has not fully convalesced from the May 2007 
surgery are, by themselves, not the only determinative factor 
of the outcome of the issue on appeal, as they possess no 
formal medical training and thus have no expertise or 
competence to present commentary on medical questions.  Their 
statements in this regard, unsupported by objective medical 
evidence, have only very limited probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

In the present case, to extend the Veteran's period of 
postoperative convalescence beyond June 30, 2007, the 
objective record must demonstrate that his right ankle 
disability resulted in severe postoperative residuals, such 
as incompletely healed surgical wounds, therapeutic 
immobilization of the affected joint, or the necessity for 
house confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or immobilization by cast, without surgery, of the affected 
ankle joint.  38 C.F.R. § 4.30(a) (2009).

The record supports a finding that following surgery on May 
9, 2007, the Veteran's service-connected right ankle fracture 
residuals required him to use a walker with limited 
weightbearing on this joint up until August 15, 2007.  The 
June 13, 2007, postoperative treatment note shows that he was 
advised to utilize a walker to ambulate at all times for two 
months (i.e., until approximately mid-August 2007) and to 
weightbear on his right ankle as tolerated.  Subsequent VA 
records show that he was provided with orthopedic shoes and 
an ankle fixation orthotic on August 15, 2007, thus 
indicating that a walker was no longer required at all times 
and that normal weightbearing was permitted as of this date.  
The Board finds that the clinical evidence demonstrates that 
the state of the Veteran's right ankle disability for the 
period following surgery on May 9, 2007, up to August 15, 
2007, more closely approximates the necessity for continued 
use of a wheelchair or crutches (regular weight-bearing 
prohibited), thus meeting the criteria for the need for 
convalescence under 38 C.F.R. § 4.30.  The use of a walker to 
ambulate, in this case, is analogous to crutches.  See 38 
C.F.R. § 4.7.  Thus, resolving all doubt in the Veteran's 
favor, the Board concludes that an extension of a temporary 
total disability evaluation to August 31, 2007, based on a 
need for convalescence from right ankle surgery is warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also finds, however, that the evidence does not 
support an extension of a temporary total disability 
evaluation under 38 C.F.R. § 4.30 beyond August 31, 2007.  By 
this point in time, the Veteran's surgical wounds were fully 
healed and, although he continued to receive ongoing 
treatment and experience chronic right ankle pain and loss of 
functional use of this joint, there was no clinical evidence 
that his right ankle, status post surgery on May 9, 2009, met 
or more closely approximated the criteria for convalescence 
under 38 C.F.R. § 4.30.  The right ankle joint did not 
require immobilization with a cast, the Veteran was not 
confined by medical order to his home, and he did not require 
the use of a wheelchair or crutches.  


ORDER

Extension of a temporary total disability evaluation based on 
a need for convalescence to August 31, 2007, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits. 


REMAND

The Veteran claims entitlement to an evaluation above 20 
percent for his service-connected residuals of a right ankle 
fracture.  Current medical records show that he has had 
several surgical procedures performed on his right ankle, 
including fusion of the right ankle to treat his disability.  
The applicable rating schedule provision is contained in 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2009), which provides 
for the assignment of a 20 percent evaluation for ankylosis 
of the ankle in a position of less than 30 degrees of plantar 
flexion.  Assignment of the next higher rating of 30 percent 
is warranted only when the clinical evidence demonstrates 
ankylosis of the ankle in a position between 30 and 40 
degrees of plantar flexion, or in a position between 0 and 10 
degrees of dorsiflexion.  Assignment of a 40 percent 
evaluation (the maximum rating provided for in Diagnostic 
Code 5271) is warranted for an ankle that is ankylosed in 
more than 40 degrees of plantar flexion, or in more than 10 
degrees of dorsiflexion, or with abduction, adduction, 
inversion, or eversion deformity.

Alternatively, if the clinical evidence demonstrates 
impairment of the right tibia and fibula due to malunion 
resulting in marked ankle disability, a 30 percent evaluation 
may be assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2009).  Under Diagnostic Code 5262, a 40 percent 
rating may be assigned if there is clinical demonstration of 
nonunion of the right tibia and fibula at their juncture with 
the ankle requiring a supportive brace. 

The Veteran's claims file presently includes his records of 
VA medical treatment for his right ankle disability that is 
current only up to July 2009.  A review of these records 
indicates that there have been some postoperative 
complications associated with the attempt to surgically fuse 
his right ankle, as full fusion of this joint did not appear 
to have been achieved.  At the Veteran's September 2009 
hearing before the undersigned Veterans Law Judge, he and his 
witnesses reported that he was scheduled to undergo 
additional right ankle surgery at VA in December 2009 for 
revision of the incomplete fusion and addition of several 
orthopedic appliances so as to obtain the maximum benefit of 
the procedure.  

The Board has been duly notified of outstanding medical 
records in VA's possession that are of clear and obvious 
relevance to the issue on appeal and finds that a remand for 
these records is warranted, pursuant to VA's duty to assist 
the Veteran in developing his claim.  See Jolley v. 
Derwinski, 1 Vet. App. 37, 40 (1990); Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  Having the records of the 
Veteran's December 2009 right ankle surgery and any 
postoperative right ankle treatment available for review by 
VA fact finders is crucial towards resolving the increased 
rating issue on appeal.  Reviewing these records will allow 
VA to factually determine whether or not the Veteran's 
service-connected right ankle is surgically fused in a 
position that would warrant the assignment of a disability 
rating above 20 percent, depending upon the degrees of 
dorsiflexion or plantar flexion in which it has been 
permanently fused, and whether or not postoperative 
abduction, adduction, inversion, or eversion deformity is 
present.  

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain and associate 
with the claims file all records of VA 
treatment of the Veteran's service-
connected right ankle disability for the 
period from July 2009 to the present.  
These records should include, but are not 
limited to, those pertaining to right 
ankle surgery to revise a prior surgical 
fusion, which was reportedly scheduled to 
be performed in December 2009, and all 
relevant postoperative treatment reports 
thereafter. 

2.  After the above development has been 
undertaken, the RO should provide the 
Veteran with an orthopedic examination 
to determine the current state of his 
service-connected right ankle fracture 
residuals.  The Veteran's claims file 
and his relevant clinical history should 
be made available for the examiner's 
review in connection with the 
examination, and the examiner should 
note in his/her report that the 
Veteran's claims file has been reviewed.  
Following the examination, the examiner 
should present clinical findings in the 
examination report with regard to the 
following:

(a.)  Is the Veteran's right 
ankle surgically fused in a 
position of less than 30 degrees 
of plantar flexion?

(b.)  Is the Veteran's right 
ankle surgically fused in a 
position between 30 and 40 
degrees of plantar flexion?

(c.)  Is the Veteran's right 
ankle surgically fused in a 
position between 0 and 10 degrees 
of dorsiflexion?  

(d.)  Is the Veteran's right 
ankle surgically fused in a 
position of more than 40 degrees 
of plantar flexion?  

(e.)  Is the Veteran's right 
ankle surgically fused in a 
position of more than 10 degrees 
of dorsiflexion?  

(f.)  Is there an abduction, 
adduction, inversion, and/or 
eversion deformity associated 
with the Veteran's right ankle?

(g.)  Is there impairment of the 
Veterans right tibia and fibula 
due to malunion resulting in 
marked right ankle disability?

(h.)  Is there nonunion of the 
Veteran's right tibia and fibula 
at their juncture with the ankle 
requiring a supportive brace?

The opining physician should provide a 
complete rationale for any opinion 
provided.  If he/she is unable to 
provide an opinion without resorting to 
speculation or conjecture, he/she should 
so state in his/her discussion.

3.  Afterwards, the RO should review the 
claims file to make certain that the 
aforementioned development and remand 
instructions have been fully and 
properly executed.  Any noncompliance 
found should be rectified with the 
appropriate development.  

4.  Thereafter, the RO should 
readjudicate the Veteran's claim of 
entitlement to an increased evaluation 
above 20 percent for service-connected 
right ankle fracture residuals.  If the 
benefit sought on appeal is denied, the 
Veteran and his representative should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
appellate review, if appropriate.  The 
Board intimates no opinion as to the 
outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


